Title: From Benjamin Franklin to Deborah Franklin, 21 March 1769
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, March 21. 1769
By Capt. Sparks Mrs. Stevenson sent you a large square Case, containing the Things mentioned in the inclos’d Invoice; it was marked Stores for Mrs. Franklin Philadelphia, and carried on board by our Porter, who says he deliver’d it to the Mate, but he brought back no Receipt. The Mate told him he liv’d not far from you, and knew us both. I hope there has been no Mistake, and that he has not put it on board a wrong Ship.
Mrs. Stevenson now sends you per Capt. Creighton a little Trunk marked with brass Nails SB containing the Things mentioned in the other Paper, which she bought; and also ½ a Dozen Caudle Cups and Saucers of my Choice for Sally; they cost 3 Guineas, are in my Opinion great Beauties. I hope they will get safe and whole to hand.

Mrs. Stevenson sends her Love to you and Sally, says she is always willing and ready to do every thing for you, but cannot write; rejoices that you are so happy with your Son and Daughter living with you; hopes you will soon be a happy Grandmother, and wishes she could come and kiss the Child, &c. &c. &c. and keeps talking as much as would fill [missing] My Love to Sally [missing] Thanks
 
Addressed: To / Mrs Franklin / at / Philadelphia per Capt. Creighton / with a small / Trunk, marked / S.B.
